Citation Nr: 0012420	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954 and from February 1956 to March 1960.  He died 
on July [redacted], 1994.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a decision of 
the Columbia, South Carolina Regional Office (RO) which 
denied entitlement to DIC under 38 U.S.C.A. § 1318.  This 
issue was remanded to the RO by decision of the Board in May 
1999 for additional procedural development. 


FINDING OF FACT

The veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years 
preceding death; nor was a total evaluation continuously in 
effect for five years from the date of discharge from 
military service until his death.  


CONCLUSION OF LAW

The requirements for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. §§ 3.22, 20.1106 (1999); 65 Fed. Reg. 3391-3392 
(Jan. 21, 2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the veteran died on July [redacted], 1994.  
At the time of death, service connection was in effect for 
anxiety neurosis, rated 100 percent disabling, scar of the 
left thumb, rated 10 percent disabling, and fracture of the 
base of the right fifth metacarpal, as well as myofascitis of 
the lumbar spine, each rated zero percent disabling.  A 
combined disability evaluation of 100 percent was in effect 
for the service-connected disabilities from June 20, 1986.

DIC benefits are awarded in accordance with 38 U.S.C.A. 
§ 1318 under certain circumstances.  Specifically, the 
Secretary shall pay benefits to the surviving spouse and 
children of a deceased veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability that either 
was continuously rated totally disabling for a period of ten 
or more years immediately preceding death, or if so rated for 
a lesser period, was so rated continuously for a period of 
not less than five years from the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318(a), (b); see also, 38 C.F.R. § 3.22; 65 Fed. Reg. 
3388-3392 (Jan. 21, 2000); Wingo v. West, 11 Vet. App. 307 
(1998).

In the instant case, however, the veteran was rated as 
totally disabled only from June 20, 1986, until the date of 
death on July [redacted], 1994, for a total of about eight years.  
Consequently he was not rated as totally disabled for a 
period of 10 or more years immediately preceding his death.  
Additionally, because the record reflects that he was 
separated from active military service in 1960, he cannot be 
said to have been rated as totally disabled on account of 
service-connected disability for at least five years from the 
date of his release from active duty until his death.  
38 U.S.C.A. § 1318(b)(2).  Accordingly, the Board concludes 
that the criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met, and this claim must be denied.

No argument has been made that there was clear and 
unmistakable error (CUE) in any of the rating decisions 
entered by the RO prior to and including the August 1988 
decision by which the total rating and June 1986 effective 
date were assigned.  65 Fed. Reg. 3391 (to be codified at 
38 C.F.R. § 3.22(b)(3)); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994) (if a claimant wishes to 
reasonably raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error).  Additionally, there is 
no indication that the veteran was rated as totally disabled 
due to service-connected disability prior to June 1986, but 
was not receiving the compensation because of payments made 
to dependents or to offset indebtedness, or because the 
payments were otherwise being withheld under other provisions 
of the law.  65 Fed. Reg. 3391 (to be codified at 38 C.F.R. 
§ 3.22(b)).  

Finally, the Board notes that, because the appellant's claim 
was filed after the March 1992 effective date of 38 C.F.R. 
§ 20.1106 which requires that rating decisions made during 
the veteran's lifetime be given force and effect when 
evaluating a 38 U.S.C.A. § 1318 claim, consideration of 
whether the veteran would have been hypothetically entitled 
to a 100 percent rating prior to June 1986 is not 
appropriate.  Marso v. West, 13 Vet. App. 260 (1999) (the 
"hypothetical" entitlement analysis is required only where 
the § 1318 claim was filed before the effective date of 
§ 20.1106, or where the veteran had never filed a claim for 
VA benefits).



ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

